HOOK,. Circuit Judge.
This is an action by De Witt to recover of the collector of internal revenue taxes, penalties, and interest assessed against him *991as a manufacturer of adulterated butter and paid under protest. The issue of fact was whether his use of a small quantity of lime in a large vat of water in which particles of butter were softened was “for the purpose or with the effect” of removing rancidity from the butter. Act May 9, 1902, c. 784, § 4, 32 Stat. 194. A judgment upon a former trial was reversed by this court. 146 C. C. A. 437, 232 Fed. 443. At the second trial the jury fouhd for the plaintiff, and this writ of error is directed to the judgment in his favor. The request of the collector, tbe defendant, for an instructed verdict, was properly denied. There was substantial evidence to support the verdict that followed. The trial court had no doubt of it on motion for a new trial, nor have we. We also think that the assignments of error upon the admission and rejection of certain evidence are so clearly without merit that they need not be discussed. The judgment is affirmed.